DETAILED ACTION
Claims 1-12 are presented for examination.
The present application is being examined under the AIA  (America Invents Act) First Inventor to File.
This Office Action is Non-Final.
Claim 1 is independent claims. Claims 2-12 are dependent claims. 
This action is responsive to the following communication: corresponding claims filed on 12-04-2020.

Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. It is also noted, that applicant has filed a certified copy on 12-04-2020 as required by 35 U.S.C. 119(b).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12-04-2020 is in compliance with the provisions of 37 CFR 1.97

Claim Interpretation

 ("Non-functional descriptive material' includes but is not limited to music, literary works and a compilation of mere arrangement of data."). See also Exparte Curry, 84 USPQ2d 1272 (BPAI 2005) (nonprecedential) (Federal Circuit Appeal No. 2006-1003; affirmed without opinion Jun. 12, 2006).
Non-functional descriptive material cannot render nonobvious an invention that would have otherwise been obvious. In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004). Cf In re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability). 
Applicant may rebut Office’s claim interpretation to the contrary where appropriate. However, failure to provide a rebuttal to Office’s interpretation will be considered to be proper.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0185139 (hereinafter Zwerg) in view of U.S. Publication No. 2015/0067361 (hereinafter Rusu).

As per claim 1, Zwerg discloses a power supply control method for a memory chip including at least two memory blocks, comprising: 
storing a [data] for each memory block in a non-volatile memory that is separate from the at least two memory blocks; and (Fig. 1 illustrates “NVL 115”  and “volatile storage elements 110 and 125”. During entry into low power mode, data is stored to NVL 115 from “volatile storage elements 110 and 125; ¶ [0019] Claim 1, )
in response to an assertion of a reset signal: (wake up trigger/event; abstract)  
passing of the [data ] for each memory block from the non-volatile memory to each memory block; (restore the data stored in the non-volatile memory to the volatile memory based on the wake up event; abstract) 
data from the device's volatile storage elements in non-volatile memory in response to entering the low power mode. .....In response to a wake-up event, the device is triggered to restore the data stored in the non-volatile memory to the volatile memory prior to execution of a wake up process for the CPU from the low power mode.” Therefore, the Office submits that these teachings suggests to a POSITA that restoring data back to volatile memories means that the volatile memories have transitioned from  a deep/low/off power mode to active mode to accept the data.)
Zwerg does not disclose storing a standby mode command in a memory device.
However, Rusu discloses (a sleep disable command is communicated to the power management agent.¶ [0049] As illustrated by Fig. 6 power management 4555 includes cache memory 459 for storing the sleep disable command) 
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Zwerg and Rusu because both references are in the same field of endeavor. Rusu’s teaching of sleep disabling command would enhance Zwerg's system by allowing the system to activate cache portion of a memory to execute tasks when the operating temperatures are not changed, thus enhancing system operability. 
As per claim 2, Zwerg as modified discloses wherein storing comprises storing the standby mode command for each memory block in a register that is separate from the memory blocks. (Zwerg; register memory for VM 110, 125; Fig 1) 

settings of the computing device 100; ¶ [0014]) 
As per claim 7, Zwerg as modified discloses wherein the memory chip is a flash memory chip. (Rusu; ¶ [0068] )

As per claim 8, Zwerg as modified discloses wherein the reset signal is generated in response to reset of a processor. (Zwerg : abstract: A hardware based power management unit controls the process including interrupting a normal processing order of the CPU and triggering the storage of the data in the non-volatile memory.  In response to a wake-up event) 
As per claim 9, Zwerg as modified discloses wherein the memory chip and the processor are part of a microcontroller. (computing device 100; Fig 1) 
As per claim 10, Zwerg as modified discloses wherein passing comprises logically combining the reset signal with data corresponding to said standby mode command to generate a control signal for controlling configuration of the memory block of the standby mode state. (Zwerg Abstract states that “use of a deep low power mode that includes......to trigger storage of data from the device's volatile storage elements in non-volatile memory in response to entering the low power mode. .....In response to a wake-up event, the device is triggered to restore the data stored in the non-volatile memory to the volatile memory prior to execution of a wake up process for the CPU 
As per claim 11, Zwerg as modified discloses a finite state machine configured to implement the method according to claim 1. (Zwerg; NVM controller, power management unit , cpu 105: Fig 1) 
As per claim 12, Zwerg as modified discloses memory chip and configured to implement the method according to claim 1. (Zwerg; memory 150; Fig 1) 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0185139 (hereinafter Zwerg) in view of U.S. Publication No. 2015/0067361 (hereinafter Rusu) and further view of U.S. Publication No. 2017/0102754 (hereinafter Chi) 
As per claim 4, Zwerg as modified does not disclose wherein each memory block of the memory chip is powered by a voltage equal to about 3.3 V. 
However, Chi discloses wherein each memory block of the memory chip is powered by a voltage equal to about 3.3 V. ¶ [0001]
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Zwerg as modified and Chi because all references are in the same field of endeavor. Chi’s teaching of 3.3v would enhance Zwerg's as modified system by allowing the host to supply the appropriate voltage based on the . 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0185139 (hereinafter Zwerg) in view of U.S. Publication No. 2015/0067361 (hereinafter Rusu) and further view of U.S. Publication No. 2016/0055031 (hereinafter Tu) 

As per claim 5, Zwerg as modified does not discloses wherein each memory block consumes, in standby mode, an electric current with an intensity equal to about 0.1 .mu.A. 
However, Tu discloses wherein each memory block consumes, in standby mode, an electric current with an intensity equal to about 0.1 .mu.A. (¶ [0021] )
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Zwerg as modified and Tu because all references are in the same field of endeavor. Tu’s teaching of 0.1  would enhance Zwerg's as modified system by allowing the host to supply the appropriate voltage based on the type of memory, thus enhancing the system customization from being rigid to specific memories only.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0185139 (hereinafter Zwerg) in view of U.S. Publication No. 2015/0067361 (hereinafter Rusu) and further view of U.S. Publication No. 2019/0079573 (hereinafter Hanson)

As per claim 6, Zwerg as modified does not discloses wherein each memory block consumes, outside standby mode, an electric current with an intensity about five hundred times greater than in standby mode. 
However, Hanson discloses wherein each memory block consumes, outside standby mode, an electric current with an intensity about five hundred times greater than in standby mode. (abstract states that “A power control system uses power gates to power control at least the memory blocks”. Therefore, for a POSITA this means that the current to memory is 0 when power gating. A zero operating current for a memory is smaller that any memory current is divided by 500. 
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Zwerg as modified and Hanson because all references are in the same field of endeavor. Hanson’s teaching of power gating a memory  would enhance Zwerg's as modified system by eliminating any current leakage thus preventing system from wasting power. 


Relevant Prior Art
Pertinent prior art for the instant application is U.S. Publication No. 2018/0107417 which discloses the invention directed to a  memory device may be configured to leverage memory resources of a host computing device to efficiently transition between different power states.  In some embodiments, the memory device stores resume data within a host memory buffer (HMB) before transitioning to a low-power state, and uses the resume data stored within the HMB to resume operation from the low-power state.  The memory device may be configured to pre-populate the HMB with resume data prior to transitioning to the low-power state.  In some embodiments, the disclosed memory device is configured to gradually resume from the low-power state which may comprise resuming services of the memory device in the order such services are required during the resume process. 


Conclusion

With respect to any newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See MPEP §714.02 and § 2163.06. For example, when responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        

Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov